         Case 7:16-cr-00832-KMK Document 249 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.                                                    Case No. 16-CR-832 (KMK)

                                                                         ORDER
 NICHOLAS TARTAGLIONE,
                                    Defendant.



KENNETH M. KARAS, United States District Judge:

       The proceeding in the captioned case, currently scheduled for December 1, 2020, will be

rescheduled for December 15, 2020, at 10:00 a.m.

       As the proceeding relates to sensitive, internal matters related to Defendant’s

representation, the proceeding will take place under seal, with the participation of the

Government’s firewall counsel.

SO ORDERED.

DATED:         November 17, 2020
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE
